                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE



 Nitetek Licensing LLC,                                          Case No.
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Samsara Networks Inc.,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Nitetek Licensing LLC (“Plaintiff”), through its attorneys, complains of Samsara

Networks Inc. (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Nitetek Licensing LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 6001 W Parmer Ln., Ste 370, 1070

Austin, TX 78727-3908.

       2.         Defendant Samsara Networks Inc. is a corporation organized and existing under

the laws of Delaware that maintains an established place of business at 1990 Alameda Street 5th

Floor, San Francisco CA 94103.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District and is incorporated in this District’s

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District and is incorporated in this District’s state.

                                           PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

6,661,783 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                          THE ’783 PATENT

         8.      The ’783 Patent is entitled “CDMA transmission apparatus,” and issued

 12/09/2003. The application leading to the ’783 Patent was filed on 03/09/1999. A true and

 correct copy of the ’783 Patent is attached hereto as Exhibit 1 and incorporated herein by

 reference.

         9.      The ’783 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’783 PATENT

         10.     Plaintiff incorporates the above paragraphs herein by reference.

         11.     Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’783 Patent in at least this District by making, using, offering to sell,




                                                   2
 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’783 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’783 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’783 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

         12.      Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’783 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

         13.      Exhibit 2 includes charts comparing the Exemplary ’783 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’783 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’783

 Patent Claims.

         14.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         15.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        16.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.




                                                     3
                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

      A.      A judgment that the ’783 Patent is valid and enforceable

      B.      A judgment that Defendant has infringed directly one or more claims of the ’783

              Patent;

      C.       An accounting of all damages not presented at trial;

      D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

               for Defendants past infringement with respect to the ’783 Patent.

      E.       And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

               an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.

                                               Respectfully submitted,

                                               GAWTHROP GREENWOOD, PC
                                               /s/ David deBruin
                                               David W. deBruin, Esq. (#4846)
                                               3711 Kennett Pike, Suite 100
                                               Wilmington, DE 19807
                                               Phone: 302-777-5353
Dated: December 23, 2020                       ddebruin@gawthrop.com

                                               Counsel for Plaintiff
                                               Nitetek Licensing LLC



                                                  4
Isaac Rabicoff, Esq.
Rabicoff Law LLC
(Pro Hac Vice admission pending)
5680 King Centre Dr., Suite 645
Alexandria, VA 22315
(773) 669-4590
isaac@rabilaw.com




                                   5
